


Exhibit 10.1


THE MEDICINES COMPANY
2013 STOCK INCENTIVE PLAN
1.
Purpose

The purpose of this 2013 Stock Incentive Plan (the “Plan”) of The Medicines
Company, a Delaware corporation (the “Company”), is to advance the interests of
the Company's stockholders by enhancing the Company's ability to attract, retain
and motivate persons who are expected to make important contributions to the
Company and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company's stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company's
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”).
2.
Eligibility



All of the Company's employees, officers and directors, as well as consultants
and advisors to the Company (as such terms are defined and interpreted for
purposes of Form S-8 under the Securities Act of 1933, as amended (the
“Securities Act”), or any successor form) are eligible to be granted Awards
under the Plan. Each person who is granted an Award under the Plan is deemed a
“Participant.” “Award” means Options (as defined in Section 5), SARs (as defined
in Section 6), Restricted Stock (as defined in Section 7), Restricted Stock
Units (as defined in Section 7), Other Stock-Based Awards (as defined in Section
8) and Cash-Based Awards (as defined in Section 8).
3.
Administration and Delegation



(a)Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board's sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award.


(b)Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board's powers or
authority under the Plan have been delegated to such Committee or officers.


(c)Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Options
and other Awards that constitute rights under Delaware law (subject to any
limitations under the Plan) to employees or officers of the Company and to
exercise such other powers under the Plan as the Board may determine, provided
that the Board shall fix the terms of such Awards to be granted by such officers
(including the exercise price of such Awards, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to such Awards that the officers may grant; provided further, however,
that no officer shall be authorized to grant such Awards to any “executive
officer” of the Company (as defined by Rule 3b-7 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of the Company
(as defined by Rule 16a-1 under the Exchange Act). The Board may not delegate
authority under this Section 3(c) to grant Restricted Stock, unless Delaware law
then permits such delegation.


(d)Awards to Non-Employee Directors. Discretionary Awards to non-employee
directors may be granted and administered only by a Committee, all of the
members of which are independent directors as defined by Section 5605(a)(2) of
the NASDAQ Marketplace Rules.


4.Stock Available for Awards


(a)Number of Shares; Share Counting.




--------------------------------------------------------------------------------






(1)Authorized Number of Shares. Subject to adjustment under Section 9, Awards
may be made under the Plan for up to such number of shares of common stock,
$0.01 par value per share, of the Company (the “Common Stock”) (up to
13,742,134)as is equal to the sum of (x) 3,700,000, (y) the remaining number of
shares of Common Stock available for issuance under the Company's Amended and
Restated 2004 Stock Incentive Plan (the “2004 Plan”) as of the effective Date
(as defined in Section 11 (c)) and (z) the number of shares of Common Stock
subject to awards granted under the 2004 Plan which awards expire, terminate or
are otherwise surrendered, canceled, forfeited or repurchased by the Company at
their original issue price pursuant to a contractual repurchase right (subject,
in the case of Incentive Stock Options (as defined in Section 5(b)) to any
limitations under the Code). Any or all of which Awards may be in the form of
Incentive Stock Options (as defined in Section 5(b)). Shares issued under the
Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.


(2)Fungible Share Pool. Subject to adjustment under Section 9, any Award that is
not a Full-Value Award shall be counted against the share limits specified in
Section 4(a)(1) as one share for each share of Common Stock subject to such
Award and any Award that is a Full-Value Award shall be counted against the
share limits specified in Sections 4(a)(1) as 1.7 shares for each one share of
Common Stock subject to such Full-Value Award. “Full-Value Award” means any
Restricted Stock Award or Other Stock-Based Award with a per share price or per
unit purchase price lower than 100% of Fair Market Value (as defined below) on
the date of grant. To the extent a share that was subject to an Award that
counted as one share is returned to the Plan pursuant to Section 4(a)(3), each
applicable share reserve will be credited with one share. To the extent that a
share that was subject to an Award that counts as 1.7 shares is returned to the
Plan pursuant to Section 4(a)(3), each applicable share reserve will be credited
with 1.7 shares.


(3)Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan:


(A)all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan and against
the sublimit listed in the first clause of this Section 4(a)(3); provided,
however, that (i) SARs that may be settled only in cash shall not be so counted
and (ii) if the Company grants an SAR in tandem with an Option for the same
number of shares of Common Stock and provides that only one such Award may be
exercised (a “Tandem SAR”), only the shares covered by the Option, and not the
shares covered by the Tandem SAR, shall be so counted, and the expiration of one
in connection with the other's exercise will not restore shares to the Plan;


(B)if any Award (i) expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (ii) results in any Common Stock not being issued (including as a
result of an SAR that was settleable either in cash or in stock actually being
settled in cash), the unused Common Stock covered by such Award shall again be
available for the grant of Awards; provided, however, that (1) in the case of
Incentive Stock Options, the foregoing shall be subject to any limitations under
the Code, (2) in the case of the exercise of an SAR, the number of shares
counted against the shares available under the Plan and against the sublimit
listed in the first clause of this Section 4(a)(3) shall be the full number of
shares subject to the SAR multiplied by the percentage of the SAR actually
exercised, regardless of the number of shares actually used to settle such SAR
upon exercise and (3) the shares covered by a Tandem SAR shall not again become
available for grant upon the expiration or termination of such Tandem SAR;


(C)shares of Common Stock delivered (either by actual delivery, attestation, or
net exercise) to the Company by a Participant to (i) purchase shares of Common
Stock upon the exercise of an Award or (ii) satisfy tax withholding obligations
(including shares retained from the Award creating the tax obligation) shall not
be added back to the number of shares available for the future grant of Awards;
and


(D)shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.


(b)Sub-limits. Subject to adjustment under Section 9, the following sub-limits
on the number of shares subject to Awards shall apply:


(1)Section 162(m) Per-Participant Limit. The maximum number of shares of Common
Stock with respect to which Awards may be granted to any Participant under the
Plan shall be 500,000 per calendar year. For purposes of the foregoing limit,
(i) the combination of an Option in tandem with an SAR shall be treated as a
single Award and (ii) each share of Common Stock subject to an Award (including
a Full-Value Award) shall be counted as one share of Common Stock. The per
Participant limit described in this Section 4(b)(1) shall be construed and
applied consistently with Section 162(m) of the Code or any successor provision
thereto, and the regulations thereunder (“Section 162(m)”).




--------------------------------------------------------------------------------






(c)Substitute Awards. In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate thereof.
Substitute Awards may be granted on such terms as the Board deems appropriate in
the circumstances, notwithstanding any limitations on Awards contained in the
Plan. Substitute Awards shall not count against the overall share limit set
forth in Section 4(a)(1) or any sublimits contained in the Plan, except as may
be required by reason of Section 422 and related provisions of the Code.


5.Stock Options


(a)General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.


(b)Incentive Stock Options. An Option that the Board intends to be an “incentive
stock option” as defined in Section 422 of the Code (an “Incentive Stock
Option”) shall only be granted to employees of The Medicines Company, any of The
Medicines Company's present or future parent or subsidiary corporations as
defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. An Option that is not intended to be an
Incentive Stock Option shall be designated a “Nonstatutory Stock Option.” The
Company shall have no liability to a Participant, or any other party, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or if the Company converts an Incentive Stock
Option to a Nonstatutory Stock Option.


(c)Exercise Price. The Board shall establish the exercise price of each Option
and specify the exercise price in the applicable Option agreement. The exercise
price shall be not less than 100% of the fair market value per share of Common
Stock as determined by (or in a manner approved by) the Board (“Fair Market
Value”) on the date the Option is granted; provided that if the Board approves
the grant of an Option with an exercise price to be determined on a future date,
the exercise price shall be not less than 100% of the Fair Market Value on such
future date.


(d)Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.


(e)Exercise of Options. Options may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with payment in full (in the manner specified in Section 5(f)) of the
exercise price for the number of shares for which the Option is exercised.
Shares of Common Stock subject to the Option will be delivered by the Company as
soon as practicable following exercise.


(f)Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:


(1)in cash or by check, payable to the order of the Company;


(2)except as may otherwise be provided in the applicable Option agreement or
approved by the Board, in its sole discretion, by (i) delivery of an irrevocable
and unconditional undertaking by a creditworthy broker to deliver promptly to
the Company sufficient funds to pay the exercise price and any required tax
withholding or (ii) delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;


(3)to the extent provided for in the applicable Option agreement or approved by
the Board, in its sole discretion, by delivery (either by actual delivery or
attestation) of shares of Common Stock owned by the Participant valued at their
Fair Market Value, provided (i) such method of payment is then permitted under
applicable law, (ii) such Common Stock, if acquired directly from the Company,
was owned by the Participant for such minimum period of time, if any, as may be
established by the Board in its discretion and (iii) such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements;


(4)to the extent provided for in the applicable Nonstatutory Stock Option
agreement or approved by the Board in its sole discretion, by delivery of a
notice of “net exercise” to the Company, as a result of which the Participant
would




--------------------------------------------------------------------------------




receive (i) the number of shares underlying the portion of the Option being
exercised, less (ii) such number of shares as is equal to (A) the aggregate
exercise price for the portion of the Option being exercised divided by (B) the
Fair Market Value on the date of exercise.


(5)to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, by payment of
such other lawful consideration as the Board may determine; or


(6)by any combination of the above permitted forms of payment.


(g)Limitation on Repricing. Unless such action is approved by the Company's
stockholders, the Company may not (except as provided for under Section 9): (1)
amend any outstanding Option granted under the Plan to provide an exercise price
per share that is lower than the then-current exercise price per share of such
outstanding Option, (2) cancel any outstanding option (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
(other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current Fair Market Value, other than
pursuant to Section 9, or (4) take any other action under the Plan that
constitutes a “repricing” within the meaning of the rules of the NASDAQ Stock
Market (“NASDAQ”).


(h)No Reload Rights. No Option granted under the Plan shall contain any
provision entitling the optionee to the automatic grant of additional Options in
connection with any exercise of the original Option.


6.Stock Appreciation Rights


(a)General. The Board may grant Awards consisting of stock appreciation rights
(“SARs”) entitling the holder, upon exercise, to receive an amount of Common
Stock or cash or a combination thereof (such form to be determined by the Board)
determined by reference to appreciation, from and after the date of grant, in
the Fair Market Value of a share of Common Stock over the measurement price
established pursuant to Section 6(b). The date as of which such appreciation is
determined shall be the exercise date.


(b)Grants.


(1)Tandem Awards. When SARs are expressly granted in tandem with Options, (i)
the SAR will be exercisable only at such time or times, and to the extent, that
the related Option is exercisable (except to the extent designated by the Board
in connection with a Reorganization Event) and will be exercisable in accordance
with the procedure required for exercise of the related Option; (ii) the SAR
will terminate and no longer be exercisable upon the termination or exercise of
the related Option, except to the extent designated by the Board in connection
with a Reorganization Event and except that a SAR granted with respect to less
than the full number of shares covered by an Option will not be reduced until
the number of shares as to which the related Option has been exercised or has
terminated exceeds the number of shares not covered by the SAR; (iii) the Option
will terminate and no longer be exercisable upon the exercise of the related
SAR; and (iv) the SAR will be transferable only with the related Option.


(2)Independent SARs. A SAR not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the Board
may specify in the SAR Award.


(3)Measurement Price. The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement. The measurement price shall
not be less than 100% of the Fair Market Value on the date the SAR is granted;
provided that if the Board approves the grant of an SAR effective as of a future
date, the measurement price shall be not less than 100% of the Fair Market Value
on such future date.


(4)Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.


(5)Exercise of SARs. SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with any other documents required by the Board.


(c)Limitation on Repricing. Unless such action is approved by the Company's
stockholders, the Company may not (except as provided for under Section 9): (1)
amend any outstanding SAR granted under the Plan to provide a measurement




--------------------------------------------------------------------------------




price per share that is lower than the then-current measurement price per share
of such outstanding SAR, (2) cancel any outstanding SAR (whether or not granted
under the Plan) and grant in substitution therefor new Awards under the Plan
(other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise or measurement
price per share lower than the then-current measurement price per share of the
cancelled SAR, (3) cancel in exchange for a cash payment any outstanding SAR
with a measurement price per share above the then-current Fair Market Value,
other than pursuant to Section 9, or (4) take any other action under the Plan
that constitutes a “repricing” within the meaning of the rules of NASDAQ.


7.Restricted Stock; Restricted Stock Units


(a)General. The Board may grant Awards entitling recipients to acquire shares of
Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. The Board
may also grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests (“Restricted Stock Units”)
(Restricted Stock and Restricted Stock Units are each referred to herein as a
“Restricted Stock Award”).


(b)Terms and Conditions for All Restricted Stock Awards. The Board shall
determine the terms and conditions of a Restricted Stock Award, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.


(c)Additional Provisions Relating to Restricted Stock.


(1)Dividends. Unless otherwise provided in the applicable Award agreement, any
dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Stock (“Accrued Dividends”) shall
be paid to the Participant only if and when such shares become free from the
restrictions on transferability and forfeitability that apply to such shares.
Each payment of Accrued Dividends will be made no later than the end of the
calendar year in which the dividends are paid to stockholders of that class of
stock or, if later, the 15th day of the third month following the lapsing of the
restrictions on transferability and the forfeitability provisions applicable to
the underlying shares of Restricted Stock.


(2)Stock Certificates. The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to his or
her Designated Beneficiary. “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant's death or (ii) in the absence of an effective designation by a
Participant, the Participant's estate.


(d)Additional Provisions Relating to Restricted Stock Units.


(1)Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or (if
so provided in the applicable Award agreement) an amount of cash equal to the
Fair Market Value of one share of Common Stock. The Board may, in its
discretion, provide that settlement of Restricted Stock Units shall be deferred,
on a mandatory basis or at the election of the Participant in a manner that
complies with Section 409A of the Code.


(2)Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units.


(3)Dividend Equivalents. The Award agreement for Restricted Stock Units may
provide Participants with the right to receive an amount equal to any dividends
or other distributions declared and paid on an equal number of outstanding
shares of Common Stock (“Dividend Equivalents”). Dividend Equivalents may be
paid in cash and/or shares of Common Stock and will be subject to the same
restrictions on transfer and forfeitability as the Restricted Stock Units with
respect to which such Dividend Equivalents are awarded.


8.Other Stock-Based and Cash-Based Awards


(a)General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based-Awards”). Such Other Stock-Based Awards shall also be available as a
form of payment in the settlement




--------------------------------------------------------------------------------




of other Awards granted under the Plan or as payment in lieu of compensation to
which a Participant is otherwise entitled. Other Stock-Based Awards may be paid
in shares of Common Stock or cash, as the Board shall determine. The Company may
also grant Performance Awards or other Awards denominated in cash rather than
shares of Common Stock (“Cash-Based Awards”).
 
(b)Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award or Cash-Based
Award, including any purchase price applicable thereto. Dividend Equivalents may
be paid in cash and/or shares of Common Stock and will be subject to the same
restrictions on transfer and forfeitability as the Other Stock-Based Awards with
respect to which such Dividend Equivalents are awarded.


9.Adjustments for Changes in Common Stock and Certain Other Events


(a)Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan, (ii)
the share counting rules and sublimits set forth in Sections 4(a) and 4(b),
(iii) the number and class of securities and exercise price per share of each
outstanding Option, (iv) the share and per-share provisions and the measurement
price of each outstanding SAR, (v) the number of shares subject to and the
repurchase price per share subject to each outstanding Restricted Stock Award
and (vi) the share and per-share-related provisions and the purchase price, if
any, of each outstanding Other Stock-Based Award, shall be equitably adjusted by
the Company (or substituted Awards may be made, if applicable) in the manner
determined by the Board. Without limiting the generality of the foregoing, in
the event the Company effects a split of the Common Stock by means of a stock
dividend and the exercise price of and the number of shares subject to an
outstanding Option are adjusted as of the date of the distribution of the
dividend (rather than as of the record date for such dividend), then an optionee
who exercises an Option between the record date and the distribution date for
such stock dividend shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon such
Option exercise, notwithstanding the fact that such shares were not outstanding
as of the close of business on the record date for such stock dividend.


(b)Reorganization Events.


(1)Definitions.


(A)A “Reorganization Event” shall mean: (i) any merger or consolidation of the
Company with or into another entity as a result of which all of the Common Stock
of the Company is converted into or exchanged for the right to receive cash,
securities or other property; (ii) any exchange of all of the Common Stock of
the Company for cash, securities or other property pursuant to a share exchange
transaction; or (iii) any liquidation or dissolution of the Company.


(B)A “Change in Control Event” shall mean: (i) any sale or transfer of all or
substantially all of the assets of the Company to another corporation or entity,
any merger, consolidation or reorganization of the Company into or with another
corporation or entity, with the result that, upon conclusion of the transaction,
the voting securities of the Company immediately prior thereto do not represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the continuing or surviving entity of such consolidation, merger
or reorganization; (ii) a disclosure that any person (as the term “person” is
used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), other than
(A) the Company or (B) any corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company, becomes the beneficial owner as the term
“beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation thereto under the Exchange Act) of securities representing 30% or
more of the combined voting power of the then outstanding voting securities of
the Company; (iii) such time as individuals who as of the date of the initial
adoption of this Plan constitute the Board of Directors of the Company, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect any transaction described in clause (i)
or (ii) of this section) whose election by the Board or nomination for election
by the Company's stockholders was approved by a vote of at least two-thirds of
the directors then still in office who were either directors at the beginning of
the period or whose election or whose nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board of
Directors; or (iv) the liquidation or dissolution of the Company. For any Award
that is subject to Section 409A of the Code, the definition of Change in Control
Event is intended to conform to the description of “Change in Control Events” in
Treasury Regulation section 1.409A-3(i)(5), or in subsequent IRS guidance
describing what constitutes a change in control event for purposes of Section
409A of the Code.


(C)“Cause” shall mean (i) conviction of any felony or any crime involving moral
turpitude or dishonesty; (ii) participation in a fraud or act of dishonesty
against the Company (or, if applicable, a successor corporation to the Company);
(iii) willful and material breach of the Company's policies (or, if applicable,
a successor corporation to the Company); (iv) intentional and material damage to
the Company's property (or, if applicable, a successor corporation to the
Company); or (v)




--------------------------------------------------------------------------------




material breach of the Participant's confidentiality obligations or duties under
the Participant's non-disclosure, non-competition or other similar agreement
with the Company (or, if applicable, a successor corporation to the Company).


(D)“Termination Event” shall mean the termination of the Participant's
employment (i) by the Company or the acquiring or succeeding corporation without
Cause; (ii) as a result of Participant's death or disability (within the meaning
of Section 22(4)(3) of the Code); or (iii) by the Participant upon written
notice given promptly after the Company's or the acquiring or succeeding
corporation's taking of any of the following actions, which actions shall not
have been cured within a 30-day period following such notice: (A) the principal
place of the performance of the Participant's responsibilities (the “Principal
Location”) is changed to a location outside of a 30 mile radius from the
Principal Location immediately prior to the Reorganization Event; (B) there is a
material reduction in the Participant's responsibilities without Cause; (C)
there is a material reduction in the Participant's salary; or (D) there is a
significant diminution in the scope of the Participant's responsibilities
without the Participant's agreement (excluding increases in responsibility and
sideways moves to jobs with similar descriptions).


(2)Effect on Options.


(A)Reorganization Event. Upon the occurrence of a Reorganization Event
(regardless of whether such event also constitutes a Change in Control Event),
the Board shall provide that all outstanding Options shall be assumed, or
equivalent options shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof); provided that if such Reorganization
Event also constitutes a Change in Control Event, except to the extent
specifically provided to the contrary in the instrument evidencing any Option or
any other agreement between a Participant and the Company, such assumed or
substituted options shall become immediately exercisable in full if, on or prior
to the first anniversary of the date of the consummation of the Change in
Control Event, a Termination Event occurs. For purposes hereof, an Option shall
be considered to be assumed if, following consummation of the Reorganization
Event, the Option confers the right to purchase, for each share of Common Stock
subject to the Option immediately prior to the consummation of the
Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Reorganization Event includes but does
not solely consist of common stock of the acquiring or succeeding corporation
(or an affiliate thereof), the Company may, with the consent of the acquiring or
succeeding corporation, provide for the consideration to be received upon the
exercise of Options to consist solely of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) equivalent in fair market value
to the per share consideration received by holders of outstanding shares of
Common Stock as a result of the Reorganization Event.


Notwithstanding the foregoing, (i) if the acquiring or succeeding corporation
(or an affiliate thereof) does not agree to assume, or substitute for, such
Options, or in the event of a liquidation or dissolution of the Company, the
Board shall, upon written notice to the Participants, provide that all then
unexercised Options will become exercisable in full as of a specified time prior
to the Reorganization Event and will terminate immediately prior to the
consummation of such Reorganization Event, except to the extent exercised by the
Participants before the consummation of such Reorganization Event, and (ii) in
the event of a Reorganization Event under the terms of which holders of Common
Stock will receive upon consummation thereof a cash payment for each share of
Common Stock surrendered pursuant to such Reorganization Event (the “Acquisition
Price”), the Board shall either (A) upon written notice to the Participants,
provide that all then unexercised Options will become exercisable in full as of
a specified time prior to the Reorganization Event and will terminate
immediately prior to the consummation of such Reorganization Event, except to
the extent exercised by the Participants before the consummation of such
Reorganization Event or (B) provide that all outstanding Options shall terminate
upon consummation of such Reorganization Event and that each Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding Options (whether or not then exercisable),
exceeds (y) the aggregate exercise price of such Options.
(B)Change in Control Event that is not a Reorganization Event. Upon the
occurrence of a Change in Control Event that does not also constitute a
Reorganization Event, except to the extent specifically provided to the contrary
in the instrument evidencing any Option or any other agreement between a
Participant and the Company, each such Option shall become immediately
exercisable in full if, on or prior to the first anniversary of the date of the
consummation of the Change in Control Event, a Termination Event occurs.


(3)Effect on Awards of Restricted Stock.


(A)Reorganization Event that is not a Change in Control Event. Upon the
occurrence of a Reorganization Event that is not a Change in Control Event, the
repurchase and other rights of the Company under each outstanding Award of
Restricted Stock shall inure to the benefit of the Company's successor and shall
apply to the cash, securities or other




--------------------------------------------------------------------------------




property which the Common Stock was converted into or exchanged for pursuant to
such Reorganization Event in the same manner and to the same extent as they
applied to the Common Stock subject to such Award of Restricted Stock.


(B)Change in Control Event. Upon the occurrence of a Change in Control Event
(regardless of whether such event also constitutes a Reorganization Event),
except to the extent specifically provided to the contrary in the instrument
evidencing any Award of Restricted Stock or any other agreement between a
Participant and the Company, each such Award of Restricted Stock shall
immediately become free from all conditions or restrictions if, on or prior to
the first anniversary of the date of the consummation of the Change in Control
Event, a Termination Event occurs.


(4)Effect on Stock Appreciation Rights, Restricted Stock Units and Other
Stock-Based Awards. The Board may specify in an Award at the time of the grant
the effect of a Reorganization Event and Change in Control Event on any SAR,
Restricted Stock Unit and Other Stock-Based Award.


10.General Provisions Applicable to Awards


(a)Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member thereof if the Company would be
eligible to use a Form S-8 under the Securities Act for the registration of the
sale of the Common Stock subject to such Award to such proposed transferee;
provided further, that the Company shall not be required to recognize any such
permitted transfer until such time as such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument in form
and substance satisfactory to the Company confirming that such transferee shall
be bound by all of the terms and conditions of the Award. References to a
Participant, to the extent relevant in the context, shall include references to
authorized transferees. For the avoidance of doubt, nothing contained in this
Section 10(a) shall be deemed to restrict a transfer to the Company.


(b)Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.


(c)Board Discretion. Except as otherwise provided by the Plan, each Award may be
made alone or in addition or in relation to any other Award. The terms of each
Award need not be identical, and the Board need not treat Participants
uniformly.


(d)Termination of Status. The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant's legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.


(e)Withholding. The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award. The Company may decide to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations. Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or at the same time as
payment of the exercise or purchase price, unless the Company determines
otherwise. If provided for in an Award or approved by the Board in its sole
discretion, a Participant may satisfy such tax obligations in whole or in part
by delivery (either by actual delivery or attestation) of shares of Common
Stock, including shares retained from the Award creating the tax obligation,
valued at their Fair Market Value; provided, however, except as otherwise
provided by the Board, that the total tax withholding where stock is being used
to satisfy such tax obligations cannot exceed the Company's minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.


(f)Amendment of Award. Except as otherwise provided in Sections 5(g) and 6(c)
with respect to repricings and Section 10(d) with respect to actions requiring
stockholder approval, the Board may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option. The
Participant's consent to




--------------------------------------------------------------------------------




such action shall be required unless (i) the Board determines that the action,
taking into account any related action, does not materially and adversely affect
the Participant's rights under the Plan or (ii) the change is permitted under
Section 9.


(g)Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously issued or delivered under the Plan until (i) all conditions of
the Award have been met or removed to the satisfaction of the Company, (ii) in
the opinion of the Company's counsel, all other legal matters in connection with
the issuance and delivery of such shares have been satisfied, including any
applicable securities laws and regulations and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.


(h)Acceleration. The Board may at any time provide that any Award shall become
immediately exercisable in whole or in part, free of some or all restrictions or
conditions, or otherwise realizable in whole or in part, as the case may be.


(i)Performance Awards.


(1)Grants. Restricted Stock Awards and Other Stock-Based Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 11(i) (“Performance Awards”). Performance Awards may also be in the form
of Cash-Based Awards, which may provide for cash payments of up to $4.0 million
per fiscal year per individual.


(2)Committee. Grants of Performance Awards to any Covered Employee (as defined
below) intended to qualify as “performance-based compensation” under Section
162(m) (“Performance-Based Compensation”) shall be made only by a Committee (or
a subcommittee of a Committee) comprised solely of two or more directors
eligible to serve on a committee making Awards qualifying as “performance-based
compensation” under Section 162(m). In the case of such Awards granted to
Covered Employees, references to the Board or to a Committee shall be treated as
referring to such Committee (or subcommittee). “Covered Employee” shall mean any
person who is, or whom the Committee, in its discretion, determines may be, a
“covered employee” under Section 162(m)(3) of the Code.


(3)Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: (i) the entry into an arrangement or agreement
with a third party for the development, commercialization, marketing or
distribution of products, services or technologies, or for conducting a research
program to discover and develop a product, service or technology, and/or the
achievement of milestones under such arrangement or agreement, including events
that trigger an obligation or payment right; (ii) achievement of domestic and
international regulatory milestones, including the submission of filings
required to advance products, services and technologies in clinical development
and the achievement of approvals by regulatory authorities relating to the
commercialization of products, services and technologies; (iii) the achievement
of discovery, preclinical and clinical stage scientific objectives, discoveries
or inventions for products, services and technologies under research and
development; (iv) the entry into or completion of a phase of clinical
development for any product, service or technology, such as the entry into or
completion of phase 1, 2 and/or 3 clinical trials; (v) the consummation of debt
or equity financing transactions, or acquisitions of business, technologies and
assets; (vi) new product or service releases; (vii) the achievement of
qualitative or quantitative performance measures set forth in operating plans
approved by the Committee from time to time; and/or (viii) specified levels of
product sales, net income, earnings before or after discontinued operations,
interest, taxes, depreciation and/or amortization, operating profit before or
after discontinued operations and/or taxes, sales, sales growth, earnings
growth, cash flow or cash position, gross margins, stock price, market share,
return on sales, assets, equity or investment, (ix) improvement of financial
ratings, (x) achievement of balance sheet or income statement objectives, (xi)
total stockholder return and/or (xii) other comparable measures of financial and
operational performance. Such goals may reflect absolute entity or business unit
performance or a relative comparison to the performance of a peer group of
entities or other external measure of the selected performance criteria and may
be absolute in their terms or measured against or in relationship to other
companies comparably, similarly or otherwise situated. The Committee may specify
that such performance measures shall be adjusted to exclude any one or more of
(i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset, (v) fluctuation in foreign currency
exchange rates, and (vi) charges for restructuring and rationalization programs.
Such performance measures: (i) may vary by Participant and may be different for
different Awards; (ii) may be particular to a Participant or the department,
branch, line of business, subsidiary or other unit in which the Participant
works and may cover such period as may be specified by the Committee; and (iii)
shall be set by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m). Awards that are not
intended to qualify as Performance-Based Compensation may be based on these or
such other performance measures as the Board may determine.






--------------------------------------------------------------------------------




(4)Adjustments. Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.


(5)Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation.
Dividend Equivalents may be paid in cash and/or shares of Common Stock and will
be subject to the same restrictions on transfer and forfeitability as the
Performance Awards with respect to which such Dividend Equivalents are awarded.


11.Miscellaneous


(a)No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award by virtue of the adoption of the Plan, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.


(b)No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.


(c)Effective Date and Term of Plan. The Plan shall become effective on the date
the Plan is approved by the Company's stockholders (the “Effective Date”). No
Awards shall be granted under the Plan after the expiration of 10 years from the
Effective Date, but Awards previously granted may extend beyond that date.


(d)Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (i) to the extent required by Section
162(m), no Award granted to a Participant that is intended to comply with
Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company's stockholders approve such amendment in the manner required by Section
162(m); (ii) no amendment that would require stockholder approval under the
rules of NASDAQ may be made effective unless and until the Company's
stockholders approve such amendment; and (iii) if the NASDAQ amends its
corporate governance rules so that such rules no longer require stockholder
approval of material amendments to equity compensation plans, then, from and
after the effective date of such amendment to the NASDAQ rules, no amendment to
the Plan (A) materially increasing the number of shares authorized under the
Plan (other than pursuant to Section 4(c) or 9), (B) expanding the types of
Awards that may be granted under the Plan, or (C) materially expanding the class
of participants eligible to participate in the Plan shall be effective unless
and until the Company's stockholders approve such amendment. In addition, if at
any time the approval of the Company's stockholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval. Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this Section
12(d) shall apply to, and be binding on the holders of, all Awards outstanding
under the Plan at the time the amendment is adopted, provided the Board
determines that such amendment, taking into account any related action, does not
materially and adversely affect the rights of Participants under the Plan.
 
(e)Authorization of Sub-Plans (including for Grants to non-U.S. Employees). The
Board may from time to time establish one or more sub-plans under the Plan for
purposes of satisfying applicable securities, tax or other laws of various
jurisdictions. The Board shall establish such sub-plans by adopting supplements
to the Plan containing (i) such limitations on the Board's discretion under the
Plan as the Board deems necessary or desirable or (ii) such additional terms and
conditions not otherwise inconsistent with the Plan as the Board shall deem
necessary or desirable. All supplements adopted by the Board shall be deemed to
be part of the Plan, but each supplement shall apply only to Participants within
the affected jurisdiction and the Company shall not be required to provide
copies of any supplement to Participants in any jurisdiction which is not the
subject of such supplement.


(f)Compliance with Section 409A of the Code. Except as provided in individual
Award agreements initially or by amendment, if and to the extent (i) any portion
of any payment, compensation or other benefit provided to a Participant pursuant
to the Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and (ii) the Participant is a specified employee as defined in Section
409A(a)(2)(B)(i) of the Code, in each case as determined by the Company in
accordance with its procedures, by which determinations the Participant (through
accepting the Award) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the day that is
six months plus one day after the date of “separation from service” (as
determined under Section




--------------------------------------------------------------------------------




409A of the Code) (the “New Payment Date”), except as Section 409A of the Code
may then permit. The aggregate of any payments that otherwise would have been
paid to the Participant during the period between the date of separation from
service and the New Payment Date shall be paid to the Participant in a lump sum
on such New Payment Date, and any remaining payments will be paid on their
original schedule.


The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.
(g)Limitations on Liability. Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, employee or agent of the Company
will be liable to any Participant, former Participant, spouse, beneficiary, or
any other person for any claim, loss, liability, or expense incurred in
connection with the Plan, nor will such individual be personally liable with
respect to the Plan because of any contract or other instrument he or she
executes in his or her capacity as a director, officer, employee or agent of the
Company. The Company will indemnify and hold harmless each director, officer,
employee or agent of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys' fees) or liability (including
any sum paid in settlement of a claim with the Board's approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person's own fraud or bad faith.


(h)Governing Law. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.






